DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5–9, and 13–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock.1
With respect to claim 1, the following analysis applies.
Overview of Bock
Bock discloses a method comprising subjecting digested sludge to a post aerobic digestion (PAD) treatment process. For example, Figure 2 of Bock depicts a digester 56’. This digester per se is cycled between anaerobic and aerobic conditions to remove, collectively, nitrogen and phosphorus. (Id. FIG. 3; ¶¶ 20, 21; see also ¶ 63 (“Digester side stream 60 can be expected to be greatly reduced in the amount of ammonium NH4+, . . . [and] orthophosphate PO43-. . . .”.) In addition, Bock suggests that hydrated lime (calcium hydroxide) can be present in the digester. (Id. ¶ 75.) Furthermore, as shown in Figure 2 of Bock, the effluent from the digester can be further processed through various unit operations (e.g., dewatering, a BNR reactor, a clarifier, etc.) and then recycled back to the digester. (Id.)
In view of these findings, Bock’s invention is determined as reading on pending claim 1. For instance, in connection with the findings described in the paragraph immediately above, Bock’s disclosure provides for subjecting anaerobically digested sludge (via an anaerobic cycle) to a PAD treatment process (e.g., aerobic digestion), the PAD treatment process being carried out in the presence of calcium hydroxide. Likewise, Bock suggests that the effluent from its PAD treatment process (“PAD effluent”) has lower concentrations of nitrogen and phosphorous compared to the digested sludge. (See, e.g., Bock ¶ 63.) Additionally, Bock recycles its PAD effluent back into one or more liquid streams. (Id. FIG. 2.) Furthermore, the PAD effluent can, optionally, be subjected to further processing prior to recycling of said PAD effluent into the one or more liquid streams. (Id. (suggesting that said effulent can be exposed to the various unit operations).)
With respect to claim 2, as explained above, Bock’s PAD treatment process comprises cycling between anaerobic and aerobic conditions.  (Bock FIG. 3; ¶¶ 20, 21.) As such, the concept of cyclically driving nitration and denitration of digested sludge is considered to be within the teaching of Bock: because these functions would occur during normal operation of Bock’s method. E.g., during normal operation of Bock’s aerobic cycle, nitritation2 would occur. (Id. ¶ 25.) Likewise, denitritation would occur during Bock’s anaerobic cycle. (Id. ¶ 25.)
With respect to claim 5, Bock suggests that it method can provide 95% removal of phosphate. (Bock ¶ 22.)
With respect to claim 6, Bock suggests that the phosphate is removed through precipitation of calcium phosphate. (Bock ¶ 25.)
With respect to claim 7, Applicant’s precipitate appears to be formed from calcium and orthophosphate. Similarly, Bock’s precipitate appears to be formed from these same materials. (See, e.g., Bock ¶ 25.)
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
Given that Applicant’s precipitate and Bock’s precipitate are formed from the same materials, the features of the instant claim are presumed to be inherent to both precipitates until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 8, as conveyed above, Bock’s method includes the features of claim 1. As such, both methods are presumed to have the same properties—including those of the instant claim. Best, supra; Spada, supra.
With respect to claim 9, Bock suggests that it method can provide 95% removal of phosphate. (Bock ¶ 22.)
With respect to claims 13–16, 17, 19, and 20, as conveyed above, Bock’s method includes the features of claim 1. As such, both methods are presumed to have the same properties—including those of the instant claim. Best, supra; Spada, supra.
With respect to claim 18, Bock suggests that the calcium phosphate precipitates are separated from sludge after treatment to produce a separate product. (Bock ¶ 66.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2–4 and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Bock in view of Lemaire.3
With respect to claim 2, the limitations of the instant claim are considered to be within the teaching of Bock for the reasons set forth in § 2.2.2 supra. As it applies to claims 3 and 4, Bock does not appear to expressly specify the features of these claims. Regarding claims 2–4, Lemaire discloses alternating between nitritation and denitritation steps: using aeration and non-aeration of a reactor. (Lemaire ¶¶ 64, 198–203.) Lemaire suggests that nitritation can be carried out using AOB. (Id. ¶ 62.) Lemaire further suggests that denitritation can be carried out using heterotrophic bacteria. (Id. ¶ 209.) Lemaire suggests that its invention provides biological treatment as well as reduction of the quantity of nitrates. (Id. ¶¶ 39–43.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Bock such that it cyclically drives nitritation (using AOB) and denitritation (using heterotrophic bacteria): in order to provide biological treatment and nitrate removal. KSR, 550 U.S. at 415–17.
With respect to claim 10 and 11, as conveyed above, Bock’s method includes the features of claim 1. As such, both methods are presumed to have the same properties—including those of the instant claim. Best, supra; Spada, supra.
With respect to claim 12, Bock does not appear to specify the claimed pH. However, Bock does suggest that the alkalinity (i.e., pH) can be adjusted to increase precipitation. (Bock ¶ 31.) Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the alkalinity: in order to enhance precipitation.
Response to Remarks4
In view of the Information Disclosure Statement filed with the Remarks, the objection to the Specification has been withdrawn. 
Applicant’s remarks directed to the rejections under 35 U.S.C. § 102 (Remarks 5–6) are respectfully acknowledged but are moot in view of the new grounds of rejection supra. 
Applicant’s remarks directed to the rejections under 35 U.S.C. § 103 (Remarks 6–11) are also respectfully acknowledged; however, Applicant’s instant remarks are found unpersuasive for at least the following reasons. 
Applicant has provided remarks essentially comparing Bock to its invention. (Id.) Notably, these remarks focus on Bock—as opposed to the combination of applied references. With this in mind, previously the courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In view of these holdings, Applicant’s remarks directed solely to Brock (as opposed to the combination of applied references) are unpersuasive.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2016/0115054 A1, published April 28, 2016 (“Bock”).
        2 See, e.g., Nitritation, Essde.com, https://www.essde.com/en/glossary/nitritation-2210 (“Nitritation is the oxidation of the nitrogen inside the ammonium molecule to nitrite. This process is performed by aerobic organisms AOB (Ammonium Oxidizing Bacteria).”).
        3 US 2013/0256217 A1, published October 3, 2013 (“Lemaire”).
        4 Remarks filed January 7, 2022.